           Case 1:20-cv-01000-JSR Document 5 Filed 02/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER CLIFFORD,

              Plaintiff,

      -against-

 MAJOR LEAGUE BASEBALL, MLB
 ADVANCED MEDIA, L.P., BOSTON
 RED SOX BASEBALL CLUB L.P.,
 HOUSTON ASTROS, LLC, and JOHN
 DOES 1-50

              Defendants.                     20-cv-632  (JSR)
                                              20-cv-1000
 KRISTOPHER R. OLSON,
                                              ORDER
              Plaintiff,

      -against-

 MAJOR LEAGUE BASEBALL, MLB                           USDCSDNY
 ADVANCED MEDIA, L.P., BOSTON                         DOCUMENT
 RED SOX BASEBALL CLUB L.P.,                          ELECTRONICALLY FILED
 and HOUSTON ASTROS, LLC,                             DOC #: _ _.,.q.f--m~T1r
                                                      DATE FILED: .
              Defendants.



JED S. RAKOFF, U.S.D.J.

     Clifford      v.   Major   League     Baseball    et   al    (20-cv-1000)

("Clifford")     was transferred to this ·court as a related case to

Olson v.     Maj or League   Baseball et     al   ( 2 0-cv-632)   ("Olson")   on

February 12, 2020. The two cases are hereby consolidated for all

pretrial purposes and the case management plan previously ordered

in Olson will also govern Clifford.

                                       1
         Case 1:20-cv-01000-JSR Document 5 Filed 02/18/20 Page 2 of 2



     SO ORDERED.

Dated:      New York, NY

            February   {J,   2020              JED S. RAKOFF, U.S.D.J.




                                      2
